On this appeal we review an order denying motion to dismiss bill of complaint filed April 16, 1935, under the provisions of Chapter 14752, Acts of 1929, to foreclose certain State and County tax certificates issued in August, 1933, and transferred and assigned to complainant on the 6th day of February, 1935.
The brief of appellants does not comply with amended Rule 20, but, as only questions involving elementary principles are presented, we shall dispose of the case on the record.
Appellant contends that the bill may not be maintained because the salient parts of Chapter 14752, Acts of 1929, were repealed by Chapter 17442, Acts of 1935, which became effective May 21, 1935, before service of process on the defendants. There is no merit in the contention. When complainant purchased the involved tax certificates on February 6, 1935, he became vested with the rights and privileges, then accorded him under the provisions of Chapter 14752, Acts of 1929, and the Legislature was without power to divest him of the valuable rights thus acquired. Therefore, Chapter 17442, Acts of 1935, repealing certain sections of Chapter 14572, Acts of 1929, was not effective as to tax sale certificates on tax deeds acquired by individuals between June 20th, 1929, and May 21st, 1935.
The provisions of Chapter 14572, supra, have been held valid by this Court in the cases of Ridgeway v. Reese, 100 Fla. 1304,131 So. 136; Tax Securities Corp. v. Borland, 103 Fla. 63, 137 So. 151; First Trust  Savings Bank v. West Lake Investment Co.,105 Fla. 590, 141 So. 894, and Beebe v. State, 113 Fla. 28, 161 So. 298. *Page 229 
Appellant contends that the Circuit Court did not acquire jurisdiction of the defendants because of lack of service of necessary process. It is unnecessary to discuss the sufficiency of the process either as issued or as served, because the record shows that defendants submitted to the jurisdiction of the court by filing a general appearance therein.
So the order appealed from is affirmed.
WHITFIELD, C.J., and TERRELL and DAVIS, J.J., concur.
ELLIS, P.J., and BROWN, J., dissent.